—In an action to foreclose a mortgage, the defendants Antonio Kyriasis, Mersina Kyriasis and Citibank, N. A., appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Lane, J.), dated February 24, 1995, as (1) modified a Referee’s report of sale so as to provide for interest following the entry of the judgment at the statutory rate of 9% per annum, and (2) is in favor of the plaintiff and against the defendant Phyllis Hamor for a deficiency in the principal sum of $257,270.82.
Ordered that the appeal is dismissed, with costs.
The defendants, Antonio Kyriasis, Mersina Kyriasis and Citibank, N. A., are not "aggrieved parties” within the purview of CPLR 5511 and, therefore, lack standing to contest the deficiency judgment against their codefendant (see, Prudential Sav. Bank v Panchar Realty Corp., 72 AD2d 792). Moreover, these defendants did not appeal from an order concerning the sale of their real property in Bayside, New York, which order also denied the plaintiff’s application pursuant to RPAPL 1301 for leave to commence a plenary action for enforcement of a letter agreement pertaining to satisfaction of the mortgage on the subject real property, and, therefore, these issues are not properly before this Court. Bracken, J. P., Thompson, Krausman and Florio, JJ., concur.